DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Reference character “210” is labeling the “Compensator” when it should be the “Circuit impedance model”.  Reference character “220” is labeling the “Circuit impedance model” which it should be the “Compensator” (Fig 2).
The symbol “τ” should be replaced with --T-- at the block for “Circuit impedance model” to correct the labeling of the tubing compliance (Fig 2).
The “√” symbol does not have a line above the “x” in the block while the other “x” in Fig 4 have the line above the “x” which is inconsistent (Fig 5).
The reference character “Qvent-” is not found in the specification (Fig 9).
The graph for “Airway flow” does not clearly show the measured and estimated lines since the colors are indistinguishable and the lines are on top of each other (Figs 10 and 11).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
Claim Objections
Claims 1-15 are objected to because of the following informalities:  
The phrase “proximal pressure error value” should be changed to --proximal pressure estimate error value” for consistency (Claim 1, Line 15; Claim 8, Line 11).
The phrase “a quiescent state” should be changed to --the quiescent state-- since it was mentioned before (Claim 2, Line 2; Claim 9, Lines 1-2).
The phrase “a quiescent state of a breath” should be changed to --the quiescent state of the breath-- since it was mentioned before (Claim 9, Lines 1-2).
Claims 3-7 and 10-15 are objected for being dependent on objected Claims 1 and 8.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “the estimated pressure” (Line 16).  There is insufficient antecedent basis for this limitation in the claim.  It appears the applicant was trying to say “an estimated pressure”.  However, since this is the first time this is mentioned, it is unclear what it is referring back to.  Therefore, the identity of the term cannot be determined.  For examination purposes, the claim limitation will be interpreted as “an estimated pressure”.  Similar rejections are applied to Claim 8 (Line 12).
Claim 1 states “an unknown leak” (Line 26).  It appears the applicant was trying to say “the unknown leak”.  However, it is possible there are multiple unknown leaks involved.  Therefore, the number of leaks involved cannot be determined.  For examination purposes, the claim limitation will be interpreted as the unknown leak is the same unknown leak mentioned earlier in the claim.  Similar rejections are applied to Claim 8 (Line 19).
Claim 1 states “the airway flow estimate” (Line 28).  There is insufficient antecedent basis for this limitation in the claim.  It appears the applicant was trying to say “the estimated gas flow”.  However, it is unclear if this is referring back to the estimated gas flow.  It can also be referring to the “estimating airway flow” at the beginning of the claim.  The inconsistent phrasing creates confusion regarding what airway flow estimate is being referred back to.  Therefore, the airway flow estimate involved cannot be determined.  For examination purposes, the claim limitation will be interpreted as “the estimated gas flow”.  Similar rejections are applied to Claim 2 (Lines 2-3), Claim 8 (Lines 21-22), and Claim 9 (Line 2).

Claim 1 states “breath to breath bias correction” (Line 32).  There is insufficient antecedent basis for this limitation in the claim.  It appears the applicant was trying to say the detection of bias and de-biasing to drive the bias near to zero steps are part of the breath to breath bias correction.  However, it is possible that this breath to breath bias correction is a completely different correction or a new step that was not mentioned earlier.  Therefore, the identity of the “breath to breath bias correction” cannot be determined.  For examination purposes, the claim limitation will be interpreted as the detection of bias and de-biasing to drive the bias near to zero steps are part of the breath to breath bias correction.  Similar rejections are applied to Claim 8 (Line 24).
Claim 2 states “the proximal pressure” and “the gas flow” (Lines 3-4).  There is insufficient antecedent basis for this limitation in the claim.  It appears the applicant was trying to say “the measured proximal pressure” and “the measured gas flow”.  However, it is unclear which pressure and which gas flow is being referred here.  There is a measured proximal pressure and an estimated proximal pressure as well as a measured gas flow and an estimated gas 
Claim 3 states “less than approximately 300 milliseconds” (Lines 1-2).  The term “approximately” is a relative term which renders the claim indefinite.  The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “approximately” is relative because it is unclear how far away from “300 milliseconds” does it have to be to meet the claim limitation requirements.  The claim requires that the time must be less than “approximately 300 milliseconds”.  However, since the “approximately 300 milliseconds” is not a definite boundary, it is unclear what time can be considered within the claim limitation requirements.  Does anything less than 310 milliseconds meet the requirements?  Does anything less than 301 milliseconds meet the requirements? Therefore, the boundaries of the range cannot be determined.  For examination purposes, the claim limitation will be interpreted as any number less than 300 milliseconds meets the claim limitation.  Similar rejections are applied to Claim 10 (Lines 1-2).
Claim 8 states “an airway flow estimate bias” and “a bias” (Line 21).  There is insufficient antecedent basis for this limitation in the claim.  It appears the applicant was trying to say these two are the same.  However, it is possible that these are referring to two completely different biases.  Therefore, the identity of the biases cannot be determined.  For examination purposes, the claim limitation will be interpreted as they’re the same bias.
Claim 8 states “reducing an airway flow estimate bias on a breath by breath basis” (Lines 20-21).  This statement is indefinite because it is unclear how the reduction of this airway flow 
Claim 15 states “the predetermined upper limit” (Lines 2-3).  There is insufficient antecedent basis for this limitation in the claim.  It appears the applicant was trying to say “a predetermined upper limit”.  However, since this is the first time this is mentioned, it is unclear what it is referring back to.  Therefore, the identity of the term cannot be determined.   For examination purposes, the claim limitation will be interpreted as “a predetermined upper limit”.
Claims 4, 5-7, and 11-14 are rejected for being dependent on rejected Claims 1 and 8.
Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 discusses a method for estimating patient airway flow in a non-invasive ventilator system, the method comprising steps of: obtaining a measurement of tubing compliance and a measurement of one or more parameters of a leak flow model, measuring distal 
Several prior art similar to the claimed invention are discussed below.
Jafari et al. (US 2009/0241951) discusses compensating for inelastic and elastic leaks in a ventilation system.  Although the prior art discusses most of the claim limitations of the instant invention, including its ability to reduce the pressure triggering threshold to reduce the amount of effort the patient must exert to initiate the inhalation cycle (Jafari: paragraph 0048 and paragraph 0033), the prior art does not specifically disclose the locations of its flow and pressure sensors which are critical to the instant invention’s calculations.  Additionally, the instant invention implements more parameters including tubing compliance, proximal pressure error value, estimated gas flow error, and a gas flow leak factor which require the starting measurements and estimates to be in specific locations in the system.  Rather, Jafari solely indicates that these sensors are located at specific sites in the ventilation pathway without specifying where the Jafari et al. (US 2015/0107584), hereafter 2nd Jafari, was brought in to remedy this deficiency.  However, although 2nd Jafari specifies where these sensors can be located (2nd Jafari: paragraph 0075), 2nd Jafari does not implement these sensors into the equation and model of the instant invention.  At most, 2nd Jafari only teaches that these sensors can be located in these specific locations in the system but does not provide further details regarding its criticality.  Since the instant invention requires specific measurements and estimates to be placed in an equation and model, 2nd Jafari cannot cure Jafari’s deficiencies.  Therefore, Jafari does not disclose the claimed invention of Claim 1.  Similar arguments are applied to Claim 8. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including:
O’Donnell et al. (US 2015/0144130) discusses the use of a variety of thresholds to detect a disconnection or leak.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/            Examiner, Art Unit 3785                                                                                                                                                                                            
/JOSEPH D. BOECKER/            Primary Examiner, Art Unit 3785